[Cite as In re T.G.O., 2017-Ohio-151.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                         MADISON COUNTY




IN THE MATTER OF: T.G.O.                        :
                                                        CASE NO. CA2016-02-009
                                                :
                                                               OPINION
                                                :               1/17/2017

                                                :



             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 20540010



Thomas J.C. Arrington, 67 East High Street, London, Ohio 43140, Guardian Ad Litem

Shannon M. Treynor, 63 North Main Street, P.O. Box 735, London, Ohio 43140, attorney for
child

LeeAnn M. Massucci, 250 Civic Center Drive, Suite 360, Columbus, Ohio 43215, for appellee

Petroff Law Offices, LLC, Erika M. Smitherman and Michelle J. Askins, 140 East Town
Street, Suite 1070, Columbus, Ohio 43215, for appellant



          S. POWELL, J.

          {¶ 1} Appellant, the father of T.G.O. ("Father"), appeals from the decision of the

Madison County Court of Common Pleas, Juvenile Division, modifying a term of the shared

parenting plan he entered into with appellee, the mother of T.G.O. ("Mother"), designating

her the residential parent of T.G.O. for school purposes. For the reasons outlined below, we

affirm.
                                                                    Madison CA2016-02-009

       {¶ 2} The child at issue, T.G.O., was born on December 21, 2004. Mother and

Father were never married. Following T.G.O.'s birth, the parties entered into a shared

parenting plan that was approved by the juvenile court and entered as a final decree of

shared parenting on July 14, 2005. As part of that shared parenting plan, Father was

designated the residential parent of T.G.O. for school purposes. It is undisputed that at this

time both Mother and Father lived in Madison County.

       {¶ 3} On November 7, 2014, upon notifying the juvenile court of her intent to relocate

to Morrow County to live with her newly married husband, Mother filed a motion requesting

the juvenile court to modify a term of the parties' shared parenting plan to designate her as

the residential parent for school purposes. The juvenile court then scheduled the matter for a

hearing and a guardian ad litem was appointed for the child. However, due to a conflict

between T.G.O.'s stated wishes to have Mother designated as residential parent for school

purposes and the guardian ad litem's recommendations to have Father remain as residential

parent for school purposes, an attorney advocate was also appointed for T.G.O. The juvenile

court later held an in camera interview with T.G.O. in order to personally address the child

and ask her about her wishes. At the time of this in camera interview, T.G.O. was ten years

old.

       {¶ 4} On December 1 and December 17, 2015, the juvenile court held a two-day

hearing on the matter. During this hearing, both Mother and Father testified. Thereafter, on

January 29, 2016, the juvenile court issued a decision granting Mother's motion to modify a

term of the parties' shared parenting plan upon finding it was in T.G.O.'s best interest to

designate Mother as the residential parent for school purposes. In support of this decision,

because there were factors favoring both Mother and Father, the juvenile court found

T.G.O.'s wishes as expressed during its in camera interview with her "tipped the scales in this

case" for T.G.O. appeared "bright and well spoken" and "clear in her stated desire to reside
                                              -2-
                                                                      Madison CA2016-02-009

with Mother" and attend school in Morrow County. The juvenile court further found that

T.G.O. was "very persuasive in the overall analysis of her best interest" since she appeared

"sincere and truthful in her steadfast desire to live with her Mother and ultimately gave

deference to [T.G.O.'s] wishes."

       {¶ 5} Father now appeals from the juvenile court's decision, raising two assignments

of error for review.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT FOUND THAT

THERE HAD BEEN A CHANGE OF CIRCUMSTANCES SUFFICIENT TO WARRANT A

CHANGE IN SCHOOL PLACEMENT PARENT.

       {¶ 8} In his first assignment of error, Father argues the juvenile court erred by finding

there was a change in circumstances sufficient to modify a term of the parties' shared

parenting plan to designate Mother as the residential parent of T.G.O. for school purposes.

However, a simple review of the record indicates the juvenile court never made such a

finding, nor was it required to in accordance with this court's unanimous decision in In re

E.L.C., 12th Dist. Butler No. CA2014-09-177, 2015-Ohio-2220. As this court explicitly stated

in that case:

                The specific issue presented by Mother in this assignment of
                error is whether the juvenile court's decision to change the
                designation of the child's residential parent for school purposes
                from Mother to Father is a modification of "a prior decree
                allocating parental rights and responsibilities" under R.C.
                3109.04(E)(1)(a), or merely a modification of a "term" of the
                parties' shared parenting plan under R.C. 3109.04(E)(2)(b). We
                conclude that by changing the designation of the child's
                residential parent for school purposes from Mother to Father, the
                juvenile court merely modified a term of the parties' shared
                parenting plan that had been incorporated into the parties'
                shared parenting decree, and therefore, the juvenile court was
                not required to find that a change in circumstances of the child or
                either parent had occurred at some point after the prior shared
                parenting decree was issued before modifying this term of the
                                                -3-
                                                                     Madison CA2016-02-009

              parties' shared parenting plan.

(Emphasis sic.) Id. ¶ 38.

       {¶ 9} Therefore, in accordance with this court's decision in In re E.L.C., we find no

merit to Father's first assignment of error. See also Fritsch v. Fritsch, 1st Dist. Hamilton No.

C-140163, 2014-Ohio-5357, ¶ 21 ("[t]he court did not have to determine that a change of

circumstances had occurred to modify the designation of the residential parent for school

purposes"); Ralston v. Ralston, 3d Dist. Marion No. 9-08-30, 2009-Ohio-679, ¶ 17 ("the trial

court was required to apply the standard as articulated in R.C. 3109.04(E)(2)(b)" when

modifying the designated residential parent for school purposes). Accordingly, Father's first

assignment of error is overruled.

       {¶ 10} Assignment of Error No. 2:

       {¶ 11} THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS

DISCRETION WHEN IT NAMED [MOTHER] AS RESIDENTIAL PARENT FOR SCHOOL

PLACEMENT PURPOSES.

       {¶ 12} In his second assignment of error, Father argues the juvenile court abused its

discretion by modifying a term of the parties' shared parenting plan to designate Mother as

the residential parent of T.G.O. for school purposes. We disagree.

       {¶ 13} Changing the residential parent for school purposes is a modification of a term

of a shared parent plan that is governed by R.C. 3109.04(E)(2)(b). In re E.L.C., 2015-Ohio-

2220 at ¶ 42. Pursuant to that statute:

              The court may modify the terms of the plan for shared parenting
              approved by the court and incorporated by it into the shared
              parenting decree upon its own motion at any time if the court
              determines that the modifications are in the best interest of the
              children or upon the request of one or both of the parents under
              the decree. Modifications under this division may be made at
              any time. The court shall not make any modification to the plan
              under this division, unless the modification is in the best interest
              of the children.
                                              -4-
                                                                       Madison CA2016-02-009

       {¶ 14} In determining the best interest of a child, R.C. 3109.04(F)(1) requires the

juvenile court to consider all relevant factors. In re A.D.B., 12th Dist. Butler No. CA2015-10-

180, 2016-Ohio-7186, ¶ 12. These factors include, but are not limited to: (1) the wishes of

the child's parents regarding the child's care; (2) the wishes and concerns of the child, as

expressed to the court, if the court conducted an in camera interview; (3) the child's

interaction and interrelationship with the child's parents, siblings, and any other person who

may significantly affect the child's best interest; (4) the child's adjustment to the child's home,

school, and community; and (5) the parent more likely to honor and facilitate court-approved

parenting time rights or visitation and companionship rights. R.C. 3109.04(F)(1)(a), (b), (c),

(d), and (f). "No one factor is dispositive." Carr v. Carr, 12th Dist. Warren Nos. CA2015-02-

015 and CA2015-03-020, 2016-Ohio-6986, ¶ 22. Rather, the juvenile court has discretion to

weigh any and all relevant factors as it sees fit. Id.

       {¶ 15} The juvenile court's determination of what is in the best interest of a child will

not be reversed absent an abuse of discretion. Sayre v. Furgeson, 3d Dist. Shelby No. 17-

15-16, 2016-Ohio-3500, ¶ 38. An abuse of discretion implies that the court's attitude was

unreasonable, arbitrary, or unconscionable. In re B.K., 12th Dist. Butler No. CA2010-12-324,

2011-Ohio-4470, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). "A

decision is unreasonable if there is no sound reasoning process that would support that

decision." AAAA Enterprises, Inc. v. River Place Community Urban Redevelopment Corp.,

50 Ohio St.3d 157, 161 (1990). "This highly deferential standard of review rests on the

premise that the trial judge is in the best position to determine the credibility of witnesses

because he or she is able to observe their demeanor, gestures, and attitude." Rarden v.

Rarden, 12th Dist. Warren No. CA2013-06-054, 2013-Ohio-4985, ¶ 10.

       {¶ 16} In this case, the record shows that both Mother and Father are good and loving

parents who share a strong bond with T.G.O. The record also indicates that T.G.O. has a
                                                -5-
                                                                     Madison CA2016-02-009

good relationship with both of her parents, her maternal and paternal grandparents, as well

her half-siblings, step-siblings, stepfather, cousins, and Father's long-time girlfriend. As the

juvenile court stated, "[t]estimony overwhelmingly showed [T.G.O.] gets along with everyone!"

       {¶ 17} However, although living and attending school in Madison County for her entire

life, the record indicates T.G.O. had limited interaction with anyone in the Madison County

area other than Father, a few of her classmates, and occasionally her cousins and paternal

grandparents. On the other hand, Mother testified that T.G.O. has adjusted quickly to the

Morrow County community, other children in the area, and her stepfather and his extended

family, among others. This includes participating in church activities and attending church

camp. Although Father testified otherwise, the record also indicates that both Mother and the

guardian ad litem believe T.G.O. would have no issues being able to quickly adjust to

changing schools from those located in Madison County to those located in Morrow County.

       {¶ 18} Unfortunately, the record also indicates that both Mother and Father have found

ways to interfere with the others' requests for parenting time during special events; most

notably, when Father refused to allow any reasonable accommodations to Mother so that

T.G.O. could attend Mother's wedding or when Mother refused the same reasonable

accommodations to Father when his family was visiting from out of state. Yet, although

neither party is completely blameless, as the juvenile court determined, the record indicates

Father "exhibited a rigidness that was palpable" towards Mother and "seemed completely

incapable of cooperating with Mother on any matter." A review of the record supports this

finding.

       {¶ 19} The record also indicates that Father has generally refused to communicate

with Mother through any other method except over the phone or in person (conversations he

then admittedly records) and desires to have no relationship with Mother whatsoever,

although he acknowledges maintaining a daily "custody log" of Mother's activity. Father
                                              -6-
                                                                     Madison CA2016-02-009

testified that he was aware T.G.O. knew of both these activities, activities the juvenile court

found assuredly indicated T.G.O. knew of Father's "disdain" for Mother. The record further

indicates that T.G.O., who Father referred to as "the child" several times during the two-day

hearing, has been seen with her "head down" and "shoulders drooping" when Father

confronts Mother, such as when Father forced Mother to come to the door to pick T.G.O. up

as opposed to merely letting her leave with her stepfather.

       {¶ 20} The guardian ad litem recommended that Father remain as the residential

parent for school purposes. However, when asked about her wishes, the record indicates

T.G.O. repeatedly stated that she wanted to reside with Mother and attend school in Morrow

County. As noted above, the juvenile court found T.G.O.'s wishes as expressed during its in

camera interview were "very persuasive in the overall analysis of her best interest" for she

appeared "bright and well spoken" and was "clear in her stated desire to reside with Mother."

Although Father insists that T.G.O. had "been manipulated" by Mother, the juvenile court

specifically found that T.G.O. was "sincere and truthful in her steadfast desire to live with her

Mother" and attend school in Morrow County.

       {¶ 21} After a thorough review of the record, we find the trial court did not abuse its

discretion in modifying a term of the parties' shared parenting plan upon finding it was in

T.G.O.'s best interest to designate Mother as the residential parent for school purposes. Just

as the juvenile court found, it is clear that both Mother and Father love T.G.O. and want what

is best for her. However, when T.G.O. was specifically asked, the record indicates T.G.O.

repeatedly stated to both the guardian ad litem and her attorney advocate, as well as to the

juvenile court itself, that she wanted to reside with Mother and attend school in Morrow

County.

       {¶ 22} Again, as the juvenile court stated, because there were factors favoring both

Mother and Father, this "tipped the scales in this case[.]" While Father claims otherwise,
                                               -7-
                                                                     Madison CA2016-02-009

such a determination was well within the juvenile court's purview for the juvenile court is in

the best position to determine the credibility of the witnesses. The juvenile court also has

discretion to weigh any and all of the relevant factors as it sees fit. This is true despite the

fact that the guardian ad litem recommended Father remain the residential parent for school

purposes, for it is well-established that the juvenile court was not bound to follow a guardian

ad litem's recommendation. Gibson v. Gibson, 12th Dist. Clinton No. CA2016-01-002, 2016-

Ohio-4996, ¶ 19.

       {¶ 23} In so holding, we note that Father repeatedly states that the juvenile court's

findings demonstrate a "blatant disregard of relevant testimony" that "is highly concerning

and suggests possible bias." However, simply because the juvenile court, as the trier of fact,

either did not find Father's testimony credible, or determined that such testimony was not

entitled to any greater weight than it received, does not mean that the juvenile court was

somehow biased against him, nor does this indicate the juvenile court failed to take Father's

testimony into consideration when reaching its decision. Again, the juvenile court is in the

best position to determine the credibility of the witnesses and has discretion to weigh any and

all of the relevant factors as it sees fit.

       {¶ 24} We further note that Father claims the juvenile court ignored testimony on what

he believes are two highly relevant factors in this case; namely, R.C. 3109.04(F)(1)(g),

concerning whether either parent has failed to make required child support payments, and

R.C. 3109.04(F)(1)(j), which deals with whether either parent is planning to establish a

residence outside of the state. However, as Father readily admits, there were no child

support payments to consider, thus making that factor inapplicable to the juvenile court's best

interest analysis. Moreover, although Mother did move from Madison County to Morrow

County, a distance of approximately 70 miles, there is nothing in the record to suggest that

Mother has any plans to move outside of the state, thus rendering that factor also
                                              -8-
                                                                     Madison CA2016-02-009

inapplicable to the juvenile court's best interest analysis. Father's attempts to construe these

provisions more broadly in an effort to encompass facts not covered by those provisions is

improper.

       {¶ 25} In light of the foregoing, we find nothing about the juvenile court's decision to

modify a term of the parties' shared parenting plan to designate Mother as the residential

parent of T.G.O. for school purposes that would render that decision unreasonable, arbitrary,

or unconscionable so as to constitute an abuse of the juvenile court's discretion. Therefore,

having found no abuse of discretion in the juvenile court's decision, Father's second

assignment of error is without merit and overruled.

       {¶ 26} Judgment affirmed.


       PIPER, P.J., and RINGLAND, J., concur.




                                              -9-